Case 18-17044-pmm            Doc 68
                                 Filed 08/17/21 Entered 08/17/21 15:52:53                         Desc Main
                                Document      Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   Christine T. Deshler fka Christine T. Budihas                               CHAPTER 13

                                       Debtor

   Wilmington Savings Fund Society, FSB, as
   trustee of Upland Mortgage Loan Trust A                                   NO. 18-17044 PMM

                                       Movant
                      vs.

   Christine T. Deshler fka Christine T. Budihas                         11 U.S.C. Section 362

                                       Debtor

   Scott F. Waterman, Esquire
                                       Trustee

                                                STIPULATION

              AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

              1.      The post-petition arrearage on the mortgage held by the Movant on the Debtor’s

   residence is $5,388.19 which breaks down as follows;

        Post-Petition Payments:            April 2021 at $1,086.24/month
                                           May 2021 to August 2021 at $1,079.23/month
        Suspense Balance:                  $14.97
        Total Post-Petition Arrears        $5,388.19

   2.         The Debtor shall cure said arrearages in the following manner:

                      a). Within seven (7) days of the filing of this Stipulation, Debtor shall file an

   Amended Chapter 13 Plan to include the post-petition arrears of $5,388.19.

                      b). Movant shall file an Amended or Supplemental Proof of Claim to include the

   post-petition arrears of $5,388.19 along with the pre-petition arrears;

                      c). The new 410A form for a Proof of Claim shall not be required for this Amended

   or Supplemental Proof of Claim.

              3.       Beginning with the payment due September 1, 2021 and continuing thereafter,

   Debtor shall pay to Movant the present regular monthly mortgage payment of $1,079.23 (or as

   adjusted pursuant to the terms of the mortgage) on or before the first (1st) day of each month (with

   late charges being assessed after the 15th of the month).
Case 18-17044-pmm           Doc 68       Filed 08/17/21 Entered 08/17/21 15:52:53                        Desc Main
                                        Document      Page 2 of 3

              4.      Should Debtor provide sufficient proof of payments made, but not credited (front &

     back copies of cancelled checks and/or money orders), Movant shall adjust the account accordingly.

              5.      In the event the payments under Section 3 above are not tendered pursuant to the

     terms of this stipulation, Movant shall notify Debtor and Debtor's attorney of the default in writing

     and the Debtor may cure said default within FIFTEEN (15) days of the date of said notice. If Debtor

     should fail to cure the default within fifteen (15) days, Movant may file a Certification of Default

     with the Court and the Court shall enter an Order granting Movant immediate relief from the

     automatic stay and waiving the stay provided by Bankruptcy Rule 4001(a)(3).

              6.      If the case is converted to Chapter 7, Movant shall file a Certification of Default

     with the Court and the Cowi shall enter an order granting Movant relief from the automatic stay.

             7.       If the instant bankruptcy is terminated by either dismissal or discharge, this

     agreement shall be null and void, and is not binding upon the parties.

             8.       The provisions of this stipulation do not constitute a waiver by Movant of its right to

     seek reimbursement of any amounts not included in this stipulation, including fees and costs, due

     under the terms of the mortgage and applicable law.

             9.       The parties agree that a facsimile signature shall be considered an original signature.




     Date:   August 10, 2021                            By: Isl Rebecca A. Solarz, Esquire
                                                        Attorney for Movant




     Date:   S I / / {--z      _j
                                                        Marc Kranson, Esquire
                                                        Attorney for Debtor
Case 18-17044-pmm       Doc 68     Filed 08/17/21 Entered 08/17/21 15:52:53              Desc Main
                                  Document      Page 3 of 3




                                                 cott F. Watennan, Esquire
                                                Chapter 13 Trustee



     Approved by the Court this _ _ day of _ _ _ _ _ _ _ __, 2021 . However, the court
     retains discretion regarding entry of any further order.



                                                Bankruptcy Judge
                                                Patricia M. Mayer, Esquire
